*640Concurring and Dissenting Opinion by
Judge Colins:
I dissent from the conclusions reached by the majority in the matters referred to as the “Sams Surcharge” and the “Aptech Surcharge” in its opinion. My reasons are those stated in the dissenting opinion in Doverspike v. Black, 535 A.2d 1217, 1221 (1988). I reiterate my view that the class of contracts, colloquially referred to as “pinstripe patronage,” should be subject to the competitive bidding requirements of The County Code.
I concur with the result and reasoning of the majority in the remainder of the opinion.
Judge Barry joins.